Citation Nr: 1018624	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  07-18 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to an initial increased rating, in excess of 
30 percent for coronary artery disease (hereinafter "CAD"), 
prior to August 2, 2007.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1954 to August 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that the Veteran was granted a 100 percent 
disability rating, effective August 2, 2007, for his claim 
for entitlement to an initial increased rating for coronary 
artery disease in the January 2009 rating decision.  As such, 
the Veteran's claim for entitlement to an initial increased 
rating for coronary artery disease has been granted in full 
for the period since August 2, 2007, and that period is 
therefore no longer on appeal.  However, as the period of 
time prior to August 2, 2007, is still rated as 30 percent 
disabling, that period of time is still on appeal and is 
addressed below.  

The Board notes that while the Veteran's claim for total 
disability individual unemployability (TDIU) was certified to 
the Board, the claim was made in June 2008 and as the Veteran 
was granted 100 percent disability rating for his coronary 
artery disease was made effective August 2, 2007, the issue 
of entitlement to TDIU is moot. 

The Board notes that the above issues were remanded by the 
Board in October 2008 for further evidentiary development.  
As will be further explained below, this development having 
been achieved, the issue is now ready for appellate review.


FINDINGS OF FACT

1.  The Veteran's pre-existing anxiety disorder was not 
aggravated during his active duty service.

2.  Prior to August 2, 2007, the Veteran's CAD was manifested 
by dyspnea, dizziness fatigue, and episodes of syncope, 
without evidence of acute congestive heart failure, or a 
workload of greater than 3 METS but not greater than 5 METS, 
or a left ventricular ejection fraction of 30 to 50 percent.


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. §§ 1110, 1111, 1113, 
1131, 1153, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2009).

2.  Prior to August 2, 2007, the criteria for an initial 
disability evaluation in excess of 30 percent for CAD have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 
4.104, Diagnostic Code 7005.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letter dated in June 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this regard, this letter advised the Veteran 
what information and evidence was needed to substantiate the 
claim decided herein.  The letter also requested that the 
Veteran provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The June 2006 letter 
provided this notice to the Veteran.  

The Board observes that the June 2006 letter was sent to the 
Veteran prior to the November 2006 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In this regard, the notice provided in the 
June 2006 letter fully complied with the requirements of 38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2009), and Dingess.

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2009).  In this regard, 
the Veteran's service treatment records, VA treatment 
records, and private treatment records are associated with 
the claims folder.  

In October 2008, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development.  A 
remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  The Board notes that the 
above stated issues were previously remanded in order for the 
RO to obtain examinations addressing whether the Veteran's 
pre-existing mild anxiety was aggravated by his active duty 
service and to determine the current severity of the 
Veteran's CAD.  The Board notes that the examinations were 
afforded and the requested opinion was obtained.  The issues 
now return to the Board for appellate review.

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. 
§ 3.159(c)(4)(i) (2009); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  A VA opinion with respect to the issue 
on appeal was obtained in a November 2008 compensation and 
pension examination (C&P).  38 C.F.R. § 3.159(c) (4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the VA 
opinion obtained in this case, with respect to the issue of 
entitlement to service connection for a psychiatric disorder 
is more than adequate, as it is predicated on a full reading 
of the private and VA medical records in the Veteran's claims 
file.  It considers all of the pertinent evidence of record 
and provides a complete rationale for the opinion stated, 
relying on and citing to the records reviewed.  Additionally, 
the Board notes that the October 2006 examination regarding 
the Veteran's CAD is also determined to be adequate to 
address the severity of the Veteran's CAD for the period 
prior to August 2, 2007.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining VA examinations 
or opinions with regard to the issues on appeal has been met.  
38 C.F.R. § 3.159(c) (4) (2009).  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Furthermore, as discussed above, the Board 
finds that there has been substantial compliance with its 
October 2008 remand directive.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (a remand by the Board confers upon the 
claimant, as a matter of law, the right to compliance with 
the remand instructions, and imposes upon the VA a 
concomitant duty to ensure compliance with the terms of the 
remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review.

Analysis

I.  Service Connection-Psychiatric Disorder

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111.  History provided by the Veteran of the preservice 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  To rebut the presumption of sound 
condition under section 1111 of the statute, for disorders 
not noted on the entrance or enlistment examination, VA must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-2003 
(July 16, 2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while a 
higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable."  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action.  Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands--that is, that the Veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, where the government fails to 
rebut the presumption of soundness under section 1111, the 
Veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).
Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease."  
38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  For Veterans who served during 
a period of war or after December 31, 1946, clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service, and clear and 
unmistakable evidence includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  38 C.F.R. § 
3.306(b).  Temporary or intermittent flare-ups of symptoms of 
a preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat Veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a 
psychiatric disorder.  At the outset, the Board notes that 
the Veteran's June 1955 enlistment examination report shows 
that the Veteran's psychiatric results were clinically 
evaluated as abnormal and it was noted that the Veteran 
suffered from mild anxiety.  In an accompanying report of 
medical history, however, the Veteran checked "no" as to 
having experienced any trouble with nervousness.  

In reviewing the June 1955 enlistment examination report 
which included the examiner's discussion of pertinent 
clinical data the Board finds that the Veteran's pre-existing 
psychiatric disorder was noted prior to entrance into active 
service.  Consequently, the presumption of soundness does not 
attach.  As such, the Board notes that the concerns addressed 
by the General Counsel's opinion regarding whether the 
presumption of soundness can be rebutted are not present in 
this case and that the Board's adjudication of this claim for 
service connection may proceed based on the legal theory of 
aggravation.

Having determined that the Veteran had preexisting 
psychiatric disorder, mild anxiety, the Board must then 
determine whether there had been any worsening of the 
disability during service, and if so, whether this worsening 
constitutes an increase in disability beyond the natural 
course of the disease.  Again, the medical evidence of record 
shows that the Veteran had mild anxiety prior to entering 
service.  Service treatment records do not contain any other 
notations or documentation of problems with any psychiatric 
disorder.  In this regard,  the Veteran claims that he was 
treated at Tripler Army Hospital for depression and related 
mental health problems between February 1962 and April 1962 
during his period of active service.  His service medical 
records reflect that in April 1962, he was hospitalized for 
approximately one week at Tripler Army Hospital for various 
gastrointestinal complaints, including increased belching, 
flatulence, infrequent stools, and nausea:  symptoms that the 
Veteran now ascribes to stress-related stomach problems.  

The July 1977 separation report of medical history shows that 
the Veteran reported nervous trouble.  The separation 
examination report failed to note any psychiatric problems.  
In reviewing the evidence prior to and during service, there 
is no evidence that the Veteran's psychiatric disorder was 
permanently worsened.  Again, the Board notes that 
aggravation for purposes of entitlement to VA compensation 
benefits requires a permanent advancement of the underlying 
pathology.

Although there is an absence of complaints or notations 
regarding any anxiety or depression during the Veteran's 
service, the Veteran contends that his psychiatric disorder 
was aggravated by service and, therefore, he should be 
entitled to disability benefits.  The Veteran's post-service 
medical records show that in March 2006, he underwent a 
private psychological evaluation, in which he reported a 
history of stress during service due to the demands of his 
job, in which he frequently had to "work seven days a week to 
get the teeth done for the Marines whose ship was clearing" 
and his feelings of "survivor guilt for having trained with 
the young sailors and Marines and not having served with them 
in Vietnam."  The Veteran added that since leaving service, 
he had developed feelings of detachment and estrangement from 
others, strong irritability and outbursts of anger, and 
recurrent intrusive and distressing thoughts.  Mental status 
examination revealed a general mood that vacillated between 
anxiety and sadness, agitated speech, constricted affect, 
judgment and memory that were "impacted by emotion," and 
thought processes that were disordered.  Based upon the 
Veteran's statements and the mental status examination, the 
Veteran was found to meet the DSM-IV criteria for major 
depressive disorder, major anxiety disorder, and generalized 
anxiety.  His GAF score was reported as 49.  The psychologist 
did not render an opinion as to whether the Veteran's current 
psychiatric disorders were etiologically related to his 
period of active service.  Nor did he review the Veteran's 
service medical records, or other pertinent records from his 
claims folder.

The Veteran again sought treatment from a private 
psychologist in October 2008.  The psychologist noted that 
the Veteran suffered from symptoms of anxiety and depression 
which began on active duty.  The psychologist notes the 
Veteran's aforementioned hospitalization at the Tripler Army 
Medical Center in 1962 and states that the Veteran's 
appendicitis turned out to be an anxiety disorder.  The 
psychologist provided Axis I diagnoses of a generalized 
anxiety disorder (principal) and major depressive disorder, 
recurrent, moderate, chronic.  The psychologist stated in 
conclusion that the Veteran's anxiety disorder began when the 
Veteran was on active duty and that it is just as likely as 
not that his current psychological distress and symptoms are 
directly related to his military service.  The Board notes, 
however, that there is no evidence that the private 
psychologist reviewed the Veteran's c-file or any other 
treatment records and that his assessment appears to be based 
entirely on history provided by the Veteran, which although 
it appears to have been consistent with the other information 
in the claims file, also appears to have been incomplete, as 
he apparently did not report a pre-service anxiety or a 
history of physical abuse as a child.  

Pursuant to the Board's remand, the Veteran was afforded a VA 
examination in November 2008.  The Veteran reported that he 
has suffered anxiety since active duty due to the pressures 
placed on him as a result of the stress associated with his 
in-service MOS of dental technician.  The examiner also notes 
that the Veteran's father physically abused him as a child 
and that there is a family history of mental illness.  The 
examiner further notes that the Veteran currently suffers 
from anxiety and occasional outbursts of anger, but that the 
Veteran generally has a good relationship with his family and 
friends with only occasional episodes of irritability.  The 
examiner diagnosed the Veteran with generalized anxiety 
disorder, depressive disorder, and notes that the Veteran's 
anxiety and depression co-exist with overlapping sleep, 
concentration, and mood irritability problems.  

Having reviewed all the records and examined the Veteran, the 
VA examiner opined that the Veteran's depression is not 
caused by or the result of service.  In reaching this 
conclusion, the examiner noted that the Veteran's entrance 
examination reflected mild anxiety and that the Veteran 
stated nervousness problems on the separation report of 
medical history, however there was no indication that the 
Veteran suffered from depression while in service.  The 
examiner noted the Veteran's statement that he was 
hospitalized while in service for stomach issues and that the 
Veteran relates this problem to anxiety.  Subsequently, the 
examiner provided two December 2008 addendums to the original 
opinion stating that given the Veteran's history of childhood 
abuse, history of family mental illness, the report of mild 
anxiety prior to service, and nervousness at separation, the 
Veteran's anxiety that existed prior to service continues to 
the present day and was not aggravated beyond its natural 
progression during active duty service.  

Upon careful consideration of the conflicting evidence in 
this case, the opinion of the November 2008 VA examiner to be 
the most persuasive evidence, as it reflects a full review of 
all medical evidence of record, is supported by detailed 
explanation, and is couched in terms of greater certainty and 
supporting rationale.  Additionally, this opinion reflects 
access to the findings from the Veteran's service and post-
service treatment records.  Because this examiner reviewed 
the complete claims file she was able to fully address the 
salient question as to whether the Veteran's pre-existing 
psychiatric disorder was aggravated during his active duty 
service. 

In contrast, the opinion offered by the private psychologist 
in the October 2008 private evaluation is considerably 
weakened by the fact that there is no indication that the 
doctor reviewed other relevant evidence.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  In particular, review of the in-service report 
of hospitalization would have revealed that it appears the 
Veteran indeed had acute appendicitis, along with other 
gastrointestinal complaints; but that the treating physicians 
did not attribute the Veteran's complaints to anxiety.  
Review of the Veteran's service treatment reports also would 
have revealed the pre-existing anxiety.

The Board does recognize that the Court has recently held 
that claims file review, as it pertains to obtaining an 
overview of a claimant's medical history, is not a strict 
requirement for private medical opinions, and that a private 
medical opinion may not be discounted solely because the 
opining clinician did not describe review of the claims file.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
Nonetheless, the critical question is whether the private 
medical opinion is credible in light of all the evidence.  In 
this case, the private medical opinion is contradicted by the 
overall evidence.  As held by the Court, "the probative value 
of medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches."  Guerrieri v. Brown, 4 
Vet. App. 467, 470 (1993).  The credibility and weight to be 
attached to these opinions is within the province of the 
Board.  Id.  See also Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when VA gives 
an adequate statement of reasons and bases).  

After weighing all the evidence, the Board finds great 
probative value in the November 2008 VA examiner's 
conclusion, and, in light of the other evidence of record, 
the opinion is sufficient to satisfy the statutory 
requirements of producing an adequate statement of reasons 
and bases where the experts have fairly considered material 
evidence which appears to support the Veteran's position.  
Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  Therefore, 
the Board finds the opinion by the November 2008 VA examiner 
to be of greater probative value than the private medical 
opinion.  The private medical opinion, while not discounted 
entirely, is entitled to less weight.  Therefore the 
preponderance of the evidence is against the Veteran's claim.

Finally the Board notes the Veteran's statements that he 
suffers from a psychiatric disorder that was aggravated by 
his active duty service, and while the Veteran as a lay 
person is competent to provide evidence regarding any 
symptomatology, he is not competent to provide evidence 
regarding diagnosis, including the severity of a disease or 
disorder, or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Lay statements may be competent to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (confirming that, 
'in some cases, lay evidence will be competent and credible 
evidence of etiology').  In this case, the issue is whether 
the Veteran's pre- existing mild anxiety was permanently 
aggravated by service.  As such, the Veteran's opinions in 
this matter are of little probative value because the 
determination involves a question that only medical experts 
may address.

Based on the foregoing, the Board finds that the Veteran's 
psychiatric disorder was not aggravated by service.  38 
C.F.R. § 3.306(b) (aggravation may not be conceded where the 
disability underwent no increase in severity during service).  
Accordingly, the Board concludes that the preponderance of 
evidence is against the Veteran's claim for service 
connection for major depressive disorder.

Therefore, with acknowledgment that the Veteran does have a 
positive nexus opinion, as provided by the private 
psychologist, the Board finds that the preponderance of the 
evidence, to include service treatment records and the VA 
examination report demonstrates that the Veteran had a 
psychiatric disorder prior to entry into service and 
currently has a diagnosis of multiple psychiatric disorders.  
However a preponderance of the probative evidence indicates 
that the Veteran's pre-existing psychiatric disorder was not 
aggravated by his active duty service.  As such, the Board 
finds that the Veteran's claim for service connection must be 
denied.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Increased Rating--CAD

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the Veteran's disabilities.  Also, in Fenderson, 
the Court discussed the concept of the "staging" of ratings, 
finding that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  As such, in accordance with 
Fenderson, the Board has considered the propriety of 
assigning initial staged ratings for the Veteran's service- 
connected disability.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

The Veteran contends that he is entitled to a higher initial 
rating for coronary artery disease, currently rated as 30 
percent disabling, under Diagnostic Code (DC) 7005, for the 
period prior to August 2, 2007.  Under that diagnostic code, 
a 30 percent rating is warranted for coronary artery disease 
with a workload of greater than 5 METs but not greater than 7 
METs resulting in dyspnea, fatigue, angina, dizziness, or 
syncope, or; evidence of cardiac hypertrophy or dilation on 
electro- cardiogram, echocardiogram, or X-ray.  The next 
higher rating of 60 percent requires more than one episode of 
acute congestive heart failure in the past year, or; workload 
of greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  Finally, a 100 percent rating is warranted for 
coronary artery disease resulting in chronic congestive heart 
failure, or; workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104, DC 7005.

One MET (metabolic equivalent) is defined as the energy cost 
of standing quietly at rest and represents an oxygen uptake 
of 3.5 milliliters per kilogram of body weight per minute.  
When the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination cannot be done for medical 
reasons, an estimation by a medical examiner of the level of 
activity (expressed in METs and supported by specific 
examples, such as slow stair climbing or shoveling snow) that 
results in dyspnea, fatigue, angina, dizziness, or syncope 
may be used.  38 C.F.R. § 4.104, Note (2).

In this case, the Veteran was afforded a VA heart examination 
in October 2006, at which time he was found to have a 
coronary artery disease that was related to service.  The 
examination report noted that the Veteran experiences dyspnea 
with mild exertion, dizziness, and frequent episodes of 
syncope.  Upon physical examination it was noted that the 
Veteran showed normal heart rhythm without murmurs, clicks, 
or pericardial rubs.  There were decreased breath sounds in 
the lower left lung lobe, but no active pulmonary disease.  
There was no peripheral edema and no history of congestive 
heart failure.  X-rays associated with the examination 
revealed mild cardiomegaly.  The EKG showed normal sinus 
rhythm and was otherwise unremarkable.  The Veteran's 
coronary artery disease was manifested by METs ranging from 5 
to 6, which resulted in fatigue, but did not prohibit the 
Veteran from performing activities such as light gardening, 
golfing, and light carpentry.  

The only other medical evidence of record reflecting the 
Veteran's medical condition prior to his August 2007 surgery 
for replacement of his aortic valve and coronary artery 
bypass, consists of a June 2007 medical report from a private 
cardiologist.  Unfortunately, the report does not contain 
specific information as to the Veteran's METs at that point, 
or his ejection fraction.  It does not indicate any episodes 
of acute congestive heart failure, however.  Absent this 
information, the report does not support the assignment of a 
higher disability rating prior to the August 2007 surgery.

After a careful review of the record, the Board finds that 
the Veteran does not meet the criteria for a disability 
evaluation in excess of 30 percent.  To warrant a higher 
disability evaluation, the evidence must show more than one 
episode of acute congestive heart failure in the past year, 
or; workload of greater than 3 METs but not greater than 5 
METs which results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  See Diagnostic Code 7005.  The 
Board recognizes the Veteran's complaints of dyspnea, 
fatigue, dizziness, and syncope as shown by the October 2006 
VA examination; however, to support a higher disability 
evaluation, the workload levels must be greater than 3 METs 
but not greater than 5 METs that result in dyspnea, fatigue, 
angina, dizziness, or syncope.  The October 2006 VA 
examination shows that the Veteran's average workload levels 
were 5-6 METs.  Consequently, the Veteran's METs, despite 
having resulted in dyspnea, fatigue, dizziness, and syncope 
do not warrant a higher disability evaluation.  Furthermore, 
the evidence of record does not show that the Veteran's CAD 
resulted in more than one episode of acute congestive heart 
failure in any one year of the period at issue.  In fact, 
there is no evidence indicating that the Veteran even 
experienced a single episode of congestive heart failure in 
the relevant period.  Lastly, left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent has not been 
demonstrated.  Accordingly, the Board concludes that the 
criteria for a disability evaluation in excess of 30 percent 
for CAD have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2009).

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher evaluation for the period prior to August 2, 2007, for 
the Veteran's service-connected CAD, as a review of the 
record, to include the medical evidence, fails to reveal any 
additional functional impairment associated with such 
disability to warrant consideration of alternate rating 
codes.

Finally, in Thun v. Peake, 22 Vet. App. 111, 115 (2008), the 
Court held that the determination of whether a Veteran is 
entitled to an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) is a three-step inquiry, beginning with a 
threshold finding that the evidence before VA "presents such 
an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate."  In other words, the Board must compare the 
level of severity and symptomatology of the Veteran's 
disability with the established criteria found in the rating 
schedule for that disability; if the criteria reasonably 
describe the Veteran's disability level and symptomatology, 
then his disability picture is contemplated by the rating 
schedule.  Id.

The Board notes that there is no evidence of record that 
either the Veteran's CAD warrants a rating higher than 30 
percent on an extraschedular basis.  38 C.F.R. 
§ 3.321(b) (2009).  Any limits on the Veteran's employability 
due to his disability have been contemplated in the above 
stated ratings under Diagnostic Code 7005.  The evidence also 
does not reflect that the Veteran's disability has 
necessitated any frequent periods of hospitalization or 
caused marked interference with employment prior to August 
2007.  Thus, the record does not show an exceptional or 
unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since application of the regular 
schedular standards is not rendered impracticable in this 
case, the Board is not required to refer this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2009) for consideration of the assignment of an 
extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In light of the above, the Board finds that the preponderance 
of the evidence is against a rating in excess of 30 percent 
for CAD prior to August 2, 2007.  38 C.F.R. § 4.104, 
Diagnostic Code 7005 (2009).  As the preponderance of the 
evidence is against this aspect of the claim, the benefit-of- 
the-doubt doctrine does not apply, and the claim for a rating 
in excess of 30 percent for CAD prior to August 2, 2007, must 
be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.

Entitlement to an initial increased rating, in excess of 30 
percent for coronary artery disease, prior to August 2, 2007 
is denied.




____________________________________________
HEATHER J. HARTER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


